DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 11/12/2021. Claims 1-30 are pending. Currently no claims arte in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYOTA info technology center (3GPP TSG RAN WG1 Meeting #94 R1-1809039) in view of YOON (US 2019/0327732).
Regarding claim 1, TOYOTA discloses a method for wireless communication at a first wireless communication device, the method comprising: establishing a first sidelink with a second wireless communication device on a first frequency band comprising a first carrier frequency; establishing, at least in part utilizing the first sidelink, a second sidelink with the second wireless communication device on a second frequency band comprising a second carrier frequency; and transmitting the data to the second wireless communication device on the second sidelink (2.2.1: i.e. NR V2X with multiple radios supporting FR1 (below 6 GH) and FR2 (mmW band) transmissions, wherein control information for establishment of FR2 sidelink are received via the FR1 sidelink prior to establishment of the mmW sidelink using FR2). 
YOON teaches method and apparatus for determining resource pool. More specifically, YOON teaches (Fig. 11) in operation 1170, a first UE may transmit SA corresponding to SCI to a second UE. Then in operation 1180, the first UE may transmit data to the second UE in a resource indicated by the SCI transmitted in operation 1170 [0151]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify TOYOTA with the teaching of YOON in order to transmit data and control information efficiently and to avoid collision with other transmission [0009].

Regarding claim 19, TOYOTA discloses a method for wireless communication at a first wireless communication device, the method comprising:
 establishing a first sidelink with a second wireless communication device on a first frequency band comprising a first carrier frequency; and receiving sidelink control information (SCI) data to be transmitted by the second wireless communication device on resources within a second frequency band comprising a second carrier frequency (2.2.1: i.e. NR V2X with multiple radios supporting FR1 (below 6 GH) and FR2 (mmW band) transmissions, wherein control information for establishment of FR2 sidelink are received via the FR1 sidelink prior to establishment of the mmW sidelink using FR2). TOYOTA does not expressly disclose receiving sidelink control information (SCI) on the first sidelink, the SCI 
YOON teaches method and apparatus for determining resource pool. More specifically, YOON teaches (Fig. 11) in operation 1170, a first UE may transmit SA corresponding to SCI to a second UE. Then in operation 1180, the first UE may transmit data to the second UE in a resource indicated by the SCI transmitted in operation 1170 [0151]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify TOYOTA with the teaching of YOON in order to transmit data and control information efficiently and to avoid collision with other transmission [0009].

Regarding claim 9, TOYOTA discloses further comprising: communicating with the second wireless communication device on the first frequency band utilizing an omni-directional beam; and communicating with the second wireless communication device on the second frequency band utilizing at least one directional beam (2.2.1, Figs. 1 and 2.: in mmWave communications, beamforming with narrow beams or directional antennas are generally used. A lower frequency (e.g. below 6 GH) can provide a longer communication range with omni-directional transmission and reception). 

Regarding claim 10, TOYOTA discloses wherein the first frequency band comprises a sub 6 gigahertz frequency band and the second frequency band comprises a millimeter wave frequency band (2.2.1: i.e. NR V2X with multiple radios supporting FR1 (below 6 GH) and FR2 (mmW band) transmissions).

2.2.3: Beam recovery; to minimize the impact of blockage and duration of link failure (due to high penetration loss in mmWave bands), beam recovery is needed, where after the detection of (potential) link failure, the transmitter and receiver find an alternative beam pair as shown in Fig. 1C).

Claims 1, 6-8, 14, 17-19 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0013997) in view of YOON (US 2019/0327732).
Regarding claim 1, LIU discloses (Figs. 8 and 14) a method for wireless communication at a first wireless communication device (Transmit-end device), the method comprising:
 establishing a first sidelink with a second wireless communication device (Receive-end device)  on a first frequency band comprising a first carrier frequency; establishing, at least in part utilizing the first sidelink, a second sidelink with the second wireless communication device on a second frequency band comprising a second carrier frequency; and transmitting the data to the second wireless communication device on the second sidelink (the receive-end device receives an information transmitted by the transmit-end device by using a sidelink channel, the sidelink channel includes the physical sidelink control channel and the physical sidelink data channel, correspondingly, the communications system parameter [the parameter comprises a subcarrier spacing SCS of the sidelink channel]  includes the first communication system parameter and the second communication system parameter [0012, 0014, 0070]. For example, the receive-side device uses 15 KHz to decode the information carried on the physical sidelink control channel, the then obtains, from the decoded SCI information, the first indication information carried in the SCI information; and if the first indication information is obtained from the SCI information, and the bit carried in the first indication information is 1, the receive-end device uses 30 KHz to decode the information carried on the physical sidelink data channel [0105]). LIU does not expressly disclose transmitting sidelink control information (SCI) on the first sidelink, the SCI comprising an indicator that the SCI is scheduling data to be transmitted from the first wireless communication device to the second wireless communication device on the second sidelink.
YOON teaches method and apparatus for determining resource pool. More specifically, YOON teaches (Fig. 11) in operation 1170, a first UE may transmit SA corresponding to SCI to a second UE. Then in operation 1180, the first UE may transmit data to the second UE in a resource indicated by the SCI transmitted in operation 1170 [0151]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU with the teaching of YOON in order to transmit data and control information efficiently and to avoid collision with other transmission [0009].

Regarding claim 14, LIU discloses (Figs. 8 and 14) a first wireless communication device (Transmit-end device), comprising:
 a processor (processor 1401); 
a wireless transceiver communicatively coupled to the processor (User interface 1403 coupled the processor); and 
a memory (memory 1402) communicatively coupled to the processor (memory coupled to the processor 1401), wherein the processor and the memory are configured to: 
establish a first sidelink with a second wireless communication device (Receive-end device) on a first frequency band comprising a first carrier frequency via the wireless the receive-end device receives an information transmitted by the transmit-end device by using a sidelink channel, the sidelink channel includes the physical sidelink control channel and the physical sidelink data channel, correspondingly, the communications system parameter [the parameter comprises a subcarrier spacing SCS of the sidelink channel]  includes the first communication system parameter and the second communication system parameter [0012, 0014, 0070]. For example, the receive-side device uses 15 KHz to decode the information carried on the physical sidelink control channel, the then obtains, from the decoded SCI information, the first indication information carried in the SCI information; and if the first indication information is obtained from the SCI information, and the bit carried in the first indication information is 1, the receive-end device uses 30 KHz to decode the information carried on the physical sidelink data channel [0105]). LIU does not expressly disclose transmitting sidelink control information (SCI) on the first sidelink, the SCI comprising an indicator that the SCI is scheduling data to be transmitted from the first wireless communication device to the second wireless communication device on the second sidelink.
YOON teaches method and apparatus for determining resource pool. More specifically, YOON teaches (Fig. 11) in operation 1170, a first UE may transmit SA corresponding to SCI to a second UE. Then in operation 1180, the first UE may transmit data to the second UE in a resource indicated by the SCI transmitted in operation 1170 [0151]. 


Regarding claim 19, LIU discloses a method for wireless communication at a first wireless communication device, the method comprising:
 establishing a first sidelink with a second wireless communication device on a first frequency band comprising a first carrier frequency; and receiving sidelink control information (SCI) data to be transmitted by the second wireless communication device on resources within a second frequency band comprising a second carrier frequency (the receive-end device receives an information transmitted by the transmit-end device by using a sidelink channel, the sidelink channel includes the physical sidelink control channel and the physical sidelink data channel, correspondingly, the communications system parameter [the parameter comprises a subcarrier spacing SCS of the sidelink channel]  includes the first communication system parameter and the second communication system parameter [0012, 0014, 0070]. For example, the receive-side device uses 15 KHz to decode the information carried on the physical sidelink control channel, the then obtains, from the decoded SCI information, the first indication information carried in the SCI information; and if the first indication information is obtained from the SCI information, and the bit carried in the first indication information is 1, the receive-end device uses 30 KHz to decode the information carried on the physical sidelink data channel [0105]). LIU does not expressly disclose receiving sidelink control information (SCI) on the first sidelink, the SCI comprising an indicator that the SCI is scheduling data to be transmitted by the second wireless communication device.


Regarding claim 28, LIU discloses (Figs. 8 and 14) a first wireless communication device (receive-end device), comprising:
 a processor (processor 1401); 
a wireless transceiver communicatively coupled to the processor (user interface 1403 coupled the processor); and 
a memory (memory 1402) communicatively coupled to the processor (memory coupled to the processor 1401), wherein the processor and the memory are configured to:
establishing a first sidelink with a second wireless communication device on a first frequency band comprising a first carrier frequency; and receiving sidelink control information (SCI) data to be transmitted by the second wireless communication device on resources within a second frequency band comprising a second carrier frequency (the receive-end device receives an information transmitted by the transmit-end device by using a sidelink channel, the sidelink channel includes the physical sidelink control channel and the physical sidelink data channel, correspondingly, the communications system parameter [the parameter comprises a subcarrier spacing SCS of the sidelink channel]  includes the first communication system parameter and the second communication system parameter [0012, 0014, 0070]. For example, the receive-side device uses 15 KHz to decode the information carried on the physical sidelink control channel, the then obtains, from the decoded SCI information, the first indication information carried in the SCI information; and if the first indication information is obtained from the SCI information, and the bit carried in the first indication information is 1, the receive-end device uses 30 KHz to decode the information carried on the physical sidelink data channel [0105]). LIU does not expressly disclose receiving sidelink control information (SCI) on the first sidelink, the SCI comprising an indicator that the SCI is scheduling data to be transmitted by the second wireless communication device.
YOON teaches method and apparatus for determining resource pool. More specifically, YOON teaches (Fig. 11) in operation 1170, a first UE may transmit SA corresponding to SCI to a second UE. Then in operation 1180, the first UE may transmit data to the second UE in a resource indicated by the SCI transmitted in operation 1170 [0151]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU with the teaching of YOON in order to transmit data and control information efficiently and to avoid collision with other transmission [0009].

Regarding claims 6 and 25, LIU in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses wherein the SCI further comprises at least one of an identifier of the second frequency band on which the data is to be transmitted or resource information indicating the resources on which the data is to be transmitted (the communication system parameter is determined based on the obtained first indication information [0075]. The first indication information indicated the first/and second communications system parameter [0077]. Specifically, after the SCI information carried on the PSCCH is decoded based on the first communications system parameter, if the first indication information indicating the second communication system parameter exists in the decoded SCI information, the first indication information indicating the second communications system parameter is obtained from the decoded SCI information, and the second communications system parameter is determined based on the first indication information, and then the information carried on the physical sidelink data channel is decoded by using the second communication system parameter…[0080]).

Regarding claims 7 and 26, LIU in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses wherein the resource information for the second sidelink is based on first sidelink parameters associated with the first sidelink, and further comprising: translating the resource information based on the first sidelink parameters into translated resource information based on second sidelink parameters associated with the second sidelink (after the SCI information carried on the PSCCH is decoded based on the first communications system parameter, if the first indication information indicating the second communication system parameter exists in the decoded SCI information, the first indication information indicating the second communications system parameter is obtained from the decoded SCI information, and the second communications system parameter is determined based on the first indication information, and then the information carried on the physical sidelink data channel is decoded by using the second communication system parameter…[0080]).  

Regarding claims 8 and 27, LIU in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses wherein the first sidelink parameters comprise a first subcarrier spacing and a first bandwidth part associated with the first sidelink and the second the communication system parameter includes SCS of sidelink channel and a bandwidth part of the sidelink channel (0009, 0063, 0065, 0113, 0142]).

Regarding claim 17, in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses wherein the processor and the memory are further configured to: generate the SCI comprising at least one of an identifier of the second frequency band on which the data is to be transmitted, or resource information indicating resources on which the data is to be transmitted (the communication system parameter is determined based on the obtained first indication information [0075]. The first indication information indicated the first/and second communications system parameter [0077]. Specifically, after the SCI information carried on the PSCCH is decoded based on the first communications system parameter, if the first indication information indicating the second communication system parameter exists in the decoded SCI information, the first indication information indicating the second communications system parameter is obtained from the decoded SCI information, and the second communications system parameter is determined based on the first indication information [0080]).

Regarding claim 18, in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses wherein the processor and the memory are further configured to: generate the resource information for the second sidelink based on at least one of first sidelink parameters associated with the first sidelink or second sidelink parameters associated with the second determining the communication system parameter based on the mapping relationship between the influencing factor of the communications system parameter and the communications system parameter may include: determine the bandwidth part of the sidelink channel based on a fist mapping relationship between the influencing factor of the communications system parameter and the bandwidth par; determine the SCS of the sidelink channel based on a second mapping relationship between the bandwidth part of the sidelink channel and the SCS [0111-0114]).

Regarding claim 29, in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses wherein the processor and the memory are further configured to: establish, at least in part utilizing the first sidelink, a second sidelink with the second wireless communication device on the second frequency band via the wireless transceiver; and receive the data on the second sidelink from the second wireless communication device via the wireless transceiver (the receive-end device receives an information transmitted by the transmit-end device by using a sidelink channel, the sidelink channel includes the physical sidelink control channel and the physical sidelink data channel using User interface see Fig. 14).

Claims 2,11-12,15, 21-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of YOON as applied to claims 1 and 14 above, and further in view of RYU et al. (US 2020/0351033).
Regarding claims 2, 15, 21 and 30, LIU in view of YOON discloses all the claim limitations as stated above, except for feedback information from the second wireless communication device on the first sidelink or the second sidelink.

It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU in view of YOON with the teaching of RYU’033 in order to provide an efficient system that prevent processing time and propagation delay between the transmitter and receiver. 

Regarding claims 11 and 23, LIU in view of YOON and RYU’033 disclose all the claim limitations as stated above. Further, RYU’033 teaches aggregating the second carrier frequency and at least a third carrier frequency within the second frequency band to form the second sidelink (the V2X transmission and reception UE may be configured with information about the number of aggregated slots. Fig. 18 illustrates PSSCH that is repeatedly transmitted via at least two slots [0340-0342]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU in view of YOON with the teaching of RYU’033 in order to increase bandwidth allocation and provide faster speeds by combining different network bands. 

Regarding claims 12 and 24, LIU in view of YOON and RYU’033 disclose all the claim limitations as stated above. Further, RYU’033 teaches that the NR V2X transmission UE may 
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU in view of YOON with the teaching of RYU’033 in order to provide an efficient system that prevent processing time and propagation delay between the transmitter and receiver.

Regarding claim 22, LIU in view of RYU’033 discloses all the claim limitations as stated above. Further, RYU teaches time axis information of a resource pool where a physical SL control channel and a physical SL shared channel are transmittable, more particularly, a slot index and period where PSCCH and PSSCH are transmittable [0129].
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU with the teaching of RYU’033 in order to provide an efficient system that prevent processing time and propagation delay between the transmitter and receiver.

Claims 3-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of YOON as applied to claims 1 and 14 above, and further in view of RYU et al. (US 2020/0313825).
Regarding claims 3 and 16, LIU in view of YOON discloses all the claim limitations as stated above. Further, LIU discloses that the communication system parameter is a frequency offset value F of the sidelink channel [0139]. However, LIU in view of YOON does not 
RYU’825 teaches method and apparatus for processing signal of sidelink feedback channel in wireless communication system. More specifically, RYU’825 teaches that information on a resource pool through which a physical Sidelink Control Channel [PSCCH] and Physical Sidelink Shared Channel [PSSCH] can bet transmitted in a time axis: specifically includes a slot index for transmitting a PSCCH and PSSCH and a symbol index within the corresponding slot [0104]. Further, RYU’825 teaches that when the NR V2X reception UE exists outside the BS coverage are, a starting point, that is, an offset to which the bitmap can be applied based on the lowest index in a V2X communication bandwidth which the UE providing a sidelink synchronization signal transmits through a physical sidelink broadcast channel may be indicated [0138].
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU in view of YOON with the teaching of RYU’825 in order to provide an apparatus and a method for effectively processing a signal of a sidelink data channel in a wireless communication system.

Regarding claim 4, LIU in view of YOON and RYU’825 disclose all the claim limitations as stated above. Further RYU’825 teaches aligning respective slot boundaries between the first plurality of slots and the second plurality of slots based on the timing offset when the NR V2X reception UE exists outside the BS coverage are, a starting point, that is, an offset to which the bitmap can be applied based on the lowest index in a V2X communication bandwidth which the UE providing a sidelink synchronization signal transmits through a physical sidelink broadcast channel may be indicated [0138]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU in view of YOON with the teaching of RYU’825 in order to provide an apparatus and a method for effectively processing a signal of a sidelink data channel in a wireless communication system.

Regarding claim 5, LIU in view of YOON RYU’825 disclose all the claim limitations as stated above. Further RYU teaches scheduling the SCI and the data based on the timing offset (the NR V2X reception UE may receive information on the slot in which PSFCH can be transmitted from the BS or the NR V2X transmission UE. Also, the NR V2X transmission UE may transmit information on a starting point. The information on the starting point may inform of an offset [0135]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify LIU in view of YOON with the teaching of RYU’825 in order to provide an apparatus and a method for effectively processing a signal of a sidelink data channel in a wireless communication system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYOTA info technology center (3GPP TSG RAN WG1 Meeting #94 R1-1809039) in view of YOON as applied to claim 19 above, and further in view of RYU et al. (US 2020/0351033).
prior to establishment of the mmW sidelink using FR2. In addition, RYU’033 teaches upon receiving the SL scheduling grant, the V2X transmission UE transmits SCI scheduling SL data according to the SL scheduling grant to the V2X transmission UE on PSCCH and transmit SL data on PSSCH [0151]. This clearly shows that scheduling a transmission on the resource within the second frequency only after receiving SL scheduling grant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to use scheduling grant, such as that suggested by RYU’033, in the system of TOYOTA in view of YOON in order to provide an efficient resource allocation system that avoid interference. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANG (US 2021/0250931) discloses method and apparatus for configuration of sidelink channel resource unit (for example, Fig. 9 and [0198-0203]).
TANG (2020/0178256) discloses method for device to device communication, and terminal device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 6, 2022